       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 1 of 17



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center, 32nd Floor
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Deanna R. Kunze (appearance pro hac vice)
     dkunze@nixonpeabody.com
12   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
13   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
14   Chicago, IL 60602
     Tel: (312) 977-4400
15   Fax: (312) 977-4405

16   Attorneys for Stardock Systems, Inc.

17
                                 UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
                                            OAKLAND DIVISION
20

21   STARDOCK SYSTEMS, INC.,                          Case No. 17-cv-07025-SBA
22                                Plaintiff,          AMENDED JOINT STATUS REPORT
                                                      AS ORDERED BY THE COURT
23              vs.
                                                      Date:            February 14, 2019
24   PAUL REICHE III and ROBERT                       Time:            3:00 p.m.
     FREDERICK FORD,                                  Telephone No.:   (510) 879-3550
25
                                  Defendants.
26

27   AND RELATED COUNTERCLAIM AND
     CROSS-COMPLAINT
28
     4827-7083-0472.4
                                                             AMENDED JOINT STATUS REPORT AS
                                                            ORDERED BY THE COURT 17-CV-07025-
                                                                                         SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 2 of 17



 1              Pursuant to the Court’s February 8, 2019 Order, the Parties to this Action submit the

 2   following Status Report.

 3        A. Discovery Conducted To Date

 4              1. Written Discovery

 5                      a) Stardock’s Written Discovery and Responses

 6        Discovery                                                     Service Date

 7        Stardock’s Initial Disclosures                                March 15, 2018

 8        Stardock’s Supplemental
 9        Initial Disclosures                                           July 20, 2018
          1st set of 26 interrogatories to Paul Reiche                  March 2, 2018
10
          1st set of 121 document requests to Paul Reiche               March 2, 2018
11
          1st set of 121 document requests to Fred Ford                 March 2, 2018
12
          2nd set of 50 document requests to Paul Reiche                July 9, 2018
13
          2nd set of 50 document requests to Fred Ford                  July 9, 2018
14
          3rd set of 35 document requests to Paul Reiche                August 15, 2018
15
          3rd set of 35 document requests to Fred Ford                  August 15, 2018
16

17        Response and objections to Reiche and Ford’s
          first set of 74 document requests                             April 27, 2018
18
          Response to first set of 15 interrogatories
19
          from Paul Reiche                                              April 27, 2018
20
          Supplemental responses to 15 interrogatories
21        from Paul Reiche                                              July 13, 2018

22        Response and objection to Reiche and Ford’s
          second set of document requests numbered 75-76                August 8, 2018
23

24        Response and objection to Reiche and Ford’s
          third set of document requests numbered 77-111                Sept. 24, 2018
25

26

27

28
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                         -2-                   ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 3 of 17



 1                      b) Valve’s Written Discovery

 2        Discovery                                                   Service Date

 3        Initial Disclosures                                         December 21, 2018

 4        1st set of 14 interrogatories to Reiche                     December 21, 2018

 5        1st set of 14 interrogatories to Ford                       December 21, 2018

 6        1st set of 14 requests for documents to Reiche              December 21, 2018

 7        1st set of 14 requests for documents to Ford                December 21, 2018

 8                      c) Mr. Reiche and Mr. Ford’s Written Discovery

 9
10                       Item of Written Discovery                             Status

11     Requests for Production to Stardock Systems, Inc.       Completed
12
       Special Interrogatories to Stardock Systems, Inc.       Completed
13
       Requests for Admissions to Stardock Systems, Inc.       Forthcoming
14

15     Requests for Production to Valve Corporation            Completed

16     Special Interrogatories to Valve Corporation.           Forthcoming
17
       Requests for Admissions to Valve Corporation            Forthcoming
18
       Requests for Production to GOG                          Served, Responses forthcoming
19
20     Special Interrogatories to GOG                          Forthcoming

21
       Requests for Admissions to GOG                          Forthcoming
22
       Subpoena for Documents to Third-Party 505               Responses and Objections Received
23
       Games (U.S.), Inc./505 Games Interactive, Inc.          January 30, 2019
24

25     Subpoenas for Documents to Third-Party                  Some documents have been produced,

26     Advanced Micro Devices, Inc.                            second subpoena objections and
27
                                                               responses received on January 31, 2019.
28
     4827-7083-0472.4
                                                                    AMENDED JOINT STATUS REPORT AS
                                                         -3-                 ORDERED BY THE COURT
                                                                                     17-CV-07025-SBA
         Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 4 of 17



 1       Subpoena for Documents to Third-Party CD          Responses and Objections Received
 2
         Projekt, Inc.                                     April 9, 2018.
 3
         Subpoena for Documents to Third-Party Edelman     Responses and Objections Received
 4
         Holdings, Inc./Daniel J. Edelman, Inc.            January 28, 2019.
 5

 6       Subpoena for Documents to (then) Third-Party      Responses and Objections Received

 7       GOG Limited                                       April 9, 2018.
 8
         Subpoena for Documents to Third-Party Humble      Documents produced January 28, 2019.
 9
         Bundle, Inc.
10

11       Subpoena for Documents to Third-Party Nintendo    Response that no records exist.

12       of America, Inc.

13
         Subpoena for Documents to Third-Party Perella     Objections received on February 4,
14
         Weinberg Partners                                 2019.
15
         Subpoena for Documents to Third-Party Gary E.     Responses and Objections received
16

17       Perlmuter                                         November 27, 2018, Documents

18                                                         produced on February 4, 2019.

19
         Subpoena for Documents to Third-Party Tinsley     Response due February 2019.
20
         PR LLC
21

22

23                 d) GOG’s Written Discovery
24         Discovery                                           Service Date
25         Initial Disclosures                                 February 6, 2019
26
           Responses and objections to Reiche and Ford’s       Outstanding, due February 22, 20191
27
     1
       Reiche and Ford served their document requests on GOG via mail on January 18, 2019—before
28   GOG had even filed their responsive pleading and only 11 days after service of the Summons and
     Second      Amended Counterclaim. Despite GOG’s prior significant production as a non-party, and
     4827-7083-0472.4
                                                                   AMENDED JOINT STATUS REPORT AS
                                                    -4-                     ORDERED BY THE COURT
                                                                                    17-CV-07025-SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 5 of 17



 1        Requests for Production of Documents, Set One
 2        Special Interrogatories                                 TBD2
 3
          Requests for Production of Documents                    TBD
 4

 5              2. Document Production

 6              Stardock’s Position
 7              Stardock has produced approximately 61,657 pages of documentation (including
 8
     approximately 30,000 audio files).
 9
                Valve’s Position
10
                Valve has produced approximately 1,197 pages of documentation. Third parties have also
11

12   produced documents, including Gary Perlmuter (2,582 pages of documentation); GOG (prior to

13   being named as a counter-defendant) (1,189 pages of documentation); Erol Otus (approximately

14   21 pages); Humble Bundle (25 pages); Activision (approximately 128 pages).
15              Reiche & Ford’s Position
16
                Reiche & Ford have produced 3205 documents totaling 9352 pages. Reiche & Ford’s
17
     production is substantially complete.
18

19              GOG’s Position
20              Prior to being brought into this case by Reiche and Ford, GOG produced 1,189 pages of

21   documents between May and July 2018 in response to a third-party subpoena issued by Reiche

22   and Ford. Despite GOG’s prior significant production as a non-party, Reiche and Ford also

23   served document requests on GOG on January 18, 2019. GOG is currently conducting a

24

25   despite the fact that these Requests are premature under the Federal Rules, GOG will timely
     respond to these Requests and produce any non-privileged documents in its possession, custody
26   and control which have not already been produced. See “GOG’s Position” on Document
     Production on page 4.
27   2
       GOG is waiting to receive and review the various discovery requests and responses that have
     been exchanged between Stardock, Valve, Reiche and Ford so that it can determine what
28   additional discovery requests GOG will propound and on what party or parties.
     4827-7083-0472.4
                                                                    AMENDED JOINT STATUS REPORT AS
                                                      -5-                    ORDERED BY THE COURT
                                                                                     17-CV-07025-SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 6 of 17



 1   reasonable, diligent search to locate additional documents, if any, responsive to Reiche and

 2   Ford’s first set of requests for production of documents. GOG will produce any non-privileged,

 3   responsive documents as soon as practicable.

 4              3. Subpoenas

 5              Third Party subpoenas have been served by Stardock on the following persons and

 6   entities:
                           Singer Associates, Inc.
 7
                           Activision Publishing, Inc.
 8                         Toys for Bob, Inc.
                           Rob Dubbin
 9                         Robert Leyland
                           Matthias Genser
10
                           Greg Johnson
11                         George Barr
                           Erol Otus
12
                [Defendants did not provide the list of third-party subpoenas served by them.]
13

14              To date, GOG has not served any third-party subpoenas.

15              4. Depositions

16              The following depositions have been conducted to date:

17
                a)      Valve Corporation (through 2 designated witnesses, Dawn Dempsey and Adam Klaff)
18              b)      Kevin Unangst—Stardock witness
                c)      Erol Otus—third party witness
19              d)      Robert Leyland—third party witness
20              e)      Leonard Robel—third party witness
                f)      Derrick Paxton—Stardock witness
21              g)      Brad Wardell—Stardock witness
                h)      Patrick Shaw—Stardock witness
22              i)      Gary Perlmuter—third party witness (scheduled for February 14, 2019)
23              Following are the depositions that are currently scheduled:
24              a) Fred Ford—Party witness (scheduled for February 26, 2019)
                b) Paul Reiche III—Party witness (scheduled for March 14, 2019)
25
                c) Rob Dubbin—third party witness (tentatively scheduled for March 1, 2019)
26
     Parties are also negotiating deposition dates for third party witnesses Matthew Genser and
27
     Gregory Johnson. Stardock has subpoenaed the deposition of attorney Mark Palmer as well.
28
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                          -6-                  ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 7 of 17



 1   Defendants have objected to the deposition of Mr. Palmer. If the Parties are not able to reach an

 2   agreement on this issue, then they will undergo the procedures identified in Judge Westmore’s

 3   standing order to resolve the dispute.

 4   At this time, GOG intends on taking the depositions of Fred Ford and Paul Reiche III. GOG

 5   reserves its right to take depositions of other parties or third party witnesses after it has reviewed

 6   the discovery in this case and also has completed its own discovery.

 7
                               Reiche & Ford’s Position
 8

 9              Reiche & Ford strenuously object to Stardock’s abusive attempts to depose Mark Palmer,

10   litigation counsel for Reiche & Ford. Stardock has not offered any justification for deposing an

11   attorney of record in this case.
12
                Reiche & Ford have been awaiting deposition dates for Henry Pailing since December 13,
13
     2018.
14

15        B. Outstanding Discovery And Timeframe for Completion

16              1. Stardock and Valve’s Position

17              In addition to the additional depositions identified above, Stardock and Valve identify the

18   following outstanding discovery and timeframe for completion.

19
                a) Defendant’s Production of Documents to be Produced in response to Valve’s
20                 First Document Requests.
21              Defendants have indicated that they will produce documents no later than March 4, 2019
22   in response to Valve’s first set of document requests. Valve, however, will need those documents
23   before February 26, 2019, when Mr. Ford’s deposition is scheduled to take place (which counsel
24   for Defendants verbally indicated would happen at last Friday’s conference with Magistrate Judge
25   Westmore). If Defendants will not produce those documents before Mr. Ford (and Mr. Reiche’s)
26   deposition, then Valve will seek judicial assistance from Magistrate Judge Westmore. Valve
27   expects that this production will occur or the matter resolved on or before February 20, 2019.
28              b) Defendant’s amended responses to Valve’s first set of interrogatories.
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                        -7-                    ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 8 of 17



 1              Valve has objected to Defendants’ response to Valve’s first set of interrogatories to them,

 2   and has written a meet and confer letter requesting that Defendants supplement their deficient

 3   responses. Valve expects Defendants to serve amended responses on or before February 22,

 4   2019.

 5              c) Collection of all documents subpoenaed by all parties to the litigation.

 6              Stardock and Valve have not received all documents produced by third parties in response

 7   to subpoenas from Defendants in this litigation. Stardock and Valve expect to receive all

 8   documents subpoenaed by Defendants on or before February 20, 2019

 9              d) Stardock’s supplemental production of emails.
10              As previously reported to all parties and the Court, Stardock expects to finalize

11   supplementation of its production of emails by March 8, 2019.

12              e) Various Discovery Disputes

13              Stardock and Valve and Defendants dispute certain discovery issues that may need

14   judicial intervention in the immediate or near term:
                     (1) Resolution of request that Mr. Reiche and Mr. Ford be sequestered in between
15                       their depositions;
16                   (2) Confirmation from Defendants that they have produced all responsive
                         communications between them (i.e., between Mr. Reiche and Mr. Ford);
17                   (3) Production of an interview given by Mr. Erol Otus, referenced in his
                         deposition and responsive to the subpoena served on Mr. Otus.
18                   (4) Defendant/Counterclaimant’s specific identification of every element, aspect,
                         character, or other object of “Origins,” or any related content, that they allege
19
                         infringes any of their alleged copyrights. Despite repeated requests,
20                       Defendants/Counterclaimants have failed to identify with any specificity the
                         elements of the “Origins” game—or any other creative work—that they
21                       contend violates any of their alleged copyrights. Stardock and Valve will
                         move to compel Defendants/Counterclaimant’s identification of the same if
22                       necessary.
                     (5) Exchange of privilege logs by all parties (Stardock and Valve made a proposal
23
                         to Messrs. Reiche and Ford on January 25 during a meet-and confer, and then a
24                       further written proposal on January 31, but have not yet received a response).
                     (6) Availability of certain extremely confidential and/or very large files (i.e.
25                       internal builds of Origins) for examination (again, Stardock and Valve made a
                         proposal, but have yet to receive a response).
26
                Stardock and Valve anticipate that each of these disputes may be resolved by
27
     approximately March 30, 2019.
28
     4827-7083-0472.4
                                                                       AMENDED JOINT STATUS REPORT AS
                                                        -8-                     ORDERED BY THE COURT
                                                                                        17-CV-07025-SBA
       Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 9 of 17



 1              In its February 8, 2019 Order, the Court requested that the parties specify whether the

 2   addition of new parties justifies the extension of discovery deadlines as to all parties. Stardock

 3   and Valve submit that the addition of Valve and the GOG Parties, in light of the claims asserted

 4   against them, clearly justifies the extension of discovery deadlines.

 5              Stardock, Valve, and the GOG Parties are now jointly accused of direct, contributory, and

 6   vicarious copyright infringement, along with trademark infringement and other claims. (See

 7   generally 2d. Am. Counterclaim.) First and foremost, at minimum, a brief discovery extension is

 8   warranted because the Counter-Plaintiffs have not yet identified either: (1) any specific element

 9   of any creative work that they assert is infringing any of their alleged registered copyrights; and
10   (2) how any of those alleged infringements is committed by which party, either directly,

11   vicariously, or contributorily. The identification of these positions by Counter-claimants is

12   essential to the resolution of this case, and neither Stardock nor Valve can finish discovery

13   (including identifying any necessary third-party witnesses or sources of documents) without both

14   receiving these contentions from Counter-Plaintiffs and then executing any discovery necessary

15   to disprove these claims.

16               Consolidating the discovery deadlines for all parties will help to efficiently move the

17   Action toward dispositive motion practice and, if necessary, trial. The adoption of varying

18   deadlines for the parties would result in parties moving towards dispositive motions and trial at

19   differing paces, which, is ultimately cumbersome and unworkable for the parties and the Court
20   alike, given the claims jointly asserted against Stardock, Valve, and the GOG Parties.

21              Other good cause exists to extend the discovery deadlines briefly in this case. As stated in

22   the underlying motion, this case has evolved from a relatively straight-forward trademark

23   infringement case into a six-party dispute implicating copyright infringement, allegations of

24   fraud, conversion, false advertising, interference claims and unfair business practices. The sheer

25   expanse of factual allegations as between the parties in this case justifies the continued discovery

26   deadlines, as all parties work to explore the basis of the allegations asserted against them. Also,

27   because a motion to dismiss still is pending against Stardock’s tortious interference claims, and

28   Stardock has a pending motion for leave to amend, a brief extension of the discovery cutoff is
     4827-7083-0472.4
                                                                       AMENDED JOINT STATUS REPORT AS
                                                        -9-                     ORDERED BY THE COURT
                                                                                        17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 10 of 17



 1   warranted.

 2              It is also worth noting this case is approximately 14 months old. The original parties to

 3   the lawsuit (Stardock, Reiche, and Ford) initially produced documents and engaged in other

 4   written discovery just a few months into the case. The amendment of the action in October 2018,

 5   however, adding three parties and significantly changing the allegations against Stardock as to its

 6   actions alleged to be in concert with those other parties. This is not a case that has been

 7   languishing. Rather, this is a case that has increased steadily in complexity (and volume of

 8   discovery) in a manner such that the parties have sought broad production of documents, multiple

 9   subpoenas, and depositions beyond those anticipated at the outset of this Action.
10              Finally, the amount of additional time requested by Stardock and Valve is modest in light

11   of the above. Stardock and Valve are requesting that fact discovery close on May 15, 2019, less

12   than five months since the December 21, 2019 fact discovery deadline previously ordered by the

13   Court and approximately six (6) months after Valve filed its responsive pleading. Closing fact

14   discovery on May 15, 2019 would allow Stardock, Valve, and all the parties to this litigation to

15   exchange all the relevant documents and communication, conduct all relevant depositions, move

16   forward in assessing the pending claims after the challenges to the pleadings have been resolved,

17   and resolve this Action on its merits.

18              2. Reiche & Ford’s Position
                Reiche & Ford disagree with the narrative offered by Stardock, Valve, and GOG, but as it
19
20   is outside the scope of the order for this case management statement, no specific responses are

21   included here.

22             Item of Forthcoming Discovery                           Date for Completion
23
       Deposition of Henry Pailing                        Unknown, no dates provided by opposing
24
                                                          counsel, but hoping to complete mid-March
25

26     Rule 30(b)6 Deposition of Stardock                 To be served soon, and completed mid-March.

27     Rule 30(b)6 Deposition of GOG                      To be served soon, and completed mid-March.
28
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                       - 10 -                  ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 11 of 17



 1     Further Written Discovery on Stardock,             To be served soon, and completed mid-March.
 2
       Valve, and GOG
 3

 4

 5              3. GOG’s Position

 6              GOG was not served in this case until after the fact discovery cut-off had already passed.

 7              GOG concurs with Stardock and Valve’s position, namely that: (a) there should be

 8   consolidated discovery cut-off dates for all the parties to avoid piece-meal discovery and motion

 9   practice; and (b) neither Mr. Ford’s nor Mr. Reiche’s depositions should go forward until all the

10   parties have the opportunity to review the documents Defendants are going to produce pursuant to

11   Valve’s document requests. Further, since GOG is being sued by Reiche and Ford in this matter,

12   GOG requests that their depositions do not go forward until GOG has the opportunity to review

13   all of Reiche and Ford’s discovery responses and also to propound its own discovery on Reiche

14   and Ford. In an effort to move this matter along, GOG requests that the Court include in any

15   Amended Scheduling Order a date certain by which Stardock, Valve, Reiche and Ford must

16   produce to GOG their discovery requests and responses that have already been propounded and

17   responded to in this case. Moreover, GOG requests that the Court order that depositions of GOG

18   employees or officers may not take place until GOG has the opportunity to review the parties’

19   discovery and propound its own discovery so that it can adequately prepare its witnesses for their

20   depositions.

21                      a) GOG’s Production of Documents Responsive to Reiche and Ford’s Document

22                         Requests

23              As explained above, GOG is currently searching for additional documents, if any,

24   responsive to Reiche and Ford’s first set of requests for production of documents, and will

25   produce any non-privileged, responsive documents as soon as practicable. GOG anticipates that

26   its production will be complete by March 4, 2019.

27

28                      b) GOG’s Collection and Review of Documents Produced by All Parties and
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                       - 11 -                  ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 12 of 17



 1                         Third Parties

 2              GOG has recently received (and is undertaking to review) the documents—nearly 75,000

 3   pages (including approximately 30,000 audio files)—that were produced in discovery prior to

 4   GOG’s addition as a party and supplemented in January and February 2019. GOG anticipates

 5   that it could complete its review of the documents produced to date by March 15, 2019.

 6              In addition, Stardock has indicated that it will be producing additional documents on or

 7   before March 8, 2019. GOG anticipates that it could complete its review of these additional

 8   documents by March 22, 2019. However, without knowing the magnitude of the additional

 9   documents to be produced, it is difficult to determine a timeframe to complete this outstanding
10   discovery and, therefore, GOG must reserve the right to spend additional time reviewing these

11   documents should it be necessary.

12                      c) GOG’s Collection and Review of All Parties’ Written Discovery Requests and

13                         Responses

14              GOG has asked for, but has not yet received, all of the other parties’ discovery requests

15   and written responses. On February 12, 2019, GOG received: (1) Reiche and Ford’s responses to

16   Stardock’s second set of 50 document requests; (2) Reiche and Ford’s first set of document

17   requests to Stardock; (3) Stardock’s responses to Reiche and Ford’s first set of document

18   requests; (4) Reiche and Ford’s second set of document requests to Stardock; (5) Reiche and

19   Ford’s third set of document requests to Stardock; (6) Stardock’s responses to Reiche and Ford’s
20   third set of document requests; (7) Reiche’s first set of interrogatories to Stardock; (8) Stardock’s

21   responses to Reiche’s first set of interrogatories; (9) Stardock’s supplemental responses to

22   Reiche’s first set of interrogatories; (10) Reiche and Ford’s first set of document requests to

23   Valve; and (11) Valve’s responses to Reiche and Ford’s first set of document requests.

24              However, GOG still has not received: (1) Stardock’s responses to Reiche and Ford’s

25   second set of document requests; (2) Stardock’s first set of 121 document requests to Reiche and

26   Ford; (3) Reiche and Ford’s responses to Stardock’s first set of 121 document requests; (4)

27   Stardock’s second set of 50 document requests to Reiche and Ford; (5) Stardock’s third set of 35

28   document requests to Reiche and Ford; (6) Reiche and Ford’s responses to Stardock’s third set of
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                       - 12 -                  ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 13 of 17



 1   35 document requests; (7) Stardock’s 26 interrogatories to Mr. Reiche; (8) Mr. Reiche’s

 2   responses to those 26 interrogatories; (9) Valve’s 14 document requests to Reiche and Ford; (10)

 3   Reiche and Ford’s responses to Valve’s 14 document requests; (11) Valve’s 14 interrogatories to

 4   Reiche and Ford; or (12) Reiche and Ford’s responses to Valve’s 14 interrogatories. GOG also

 5   has not received Stardock, Valve, or Reiche and Ford’s initial disclosures.

 6              In addition to reviewing the document productions, GOG also needs to see the written

 7   requests and responses that have gone back and forth between the other parties to avoid

 8   duplication and see what discovery needs to be supplemented as it pertains to GOG.

 9                      d) GOG Intends to Propound Discovery and Conduct Depositions
10              After reviewing all of the parties’ written discovery requests, responses, and documents,

11   GOG will be better able to determine what additional document requests and interrogatories it

12   needs to propound to Reiche and Ford. GOG anticipates that it will be able to serve document

13   requests and special interrogatories on Reiche and Ford by March 8, 2019. As long as Reiche and

14   Ford provide full and complete responses and documents within the time frame provided in Rules

15   33 and 34, GOG would have responsive documents by April 12, 2019, and would be in a position

16   to depose Reiche and Ford by May 10, 2019.

17                      e) Good Cause Exists to Extend Discovery Deadlines

18              The Court entered the current scheduling order before GOG was a party. Indeed, the

19   discovery cutoff under the current scheduling order passed before GOG was served in this case.
20              Reiche and Ford only recently brought GOG into this case. In addition to claims for

21   copyright infringement, contributory copyright infringement, and vicarious copyright

22   infringement, Reiche and Ford have also asserted claims for breach of contract and fraud against

23   GOG. GOG is entitled to, and intends to, conduct its own discovery in connection with its

24   defense of those claims. GOG is mindful of avoiding duplicative discovery, which is why GOG

25   wants to review all previously-conducted discovery before serving its own discovery. However,

26   the fact that the other parties have already conducted nearly a year of discovery should not

27   operate to truncate GOG’s rights or ability to conduct its own discovery.

28              As described more fully above, GOG needs time to review the nearly 75,000 pages of
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                       - 13 -                  ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
         Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 14 of 17



 1   documents, and several rounds of written discovery that have already been served in this case.

 2   More importantly, GOG needs time to conduct its own discovery and prepare for the depositions

 3   of the parties that have asserted claims against GOG.

 4              While GOG is hopeful that discovery will move quickly and efficiently without issues, in

 5   the event discovery disputes arise, the discovery deadlines should allow sufficient time for GOG

 6   to file a motion in accordance with Magistrate Westmore’s standing order.

 7              In addition, the pleadings in this case are not settled. GOG recently responded to Reiche

 8   and Ford’s Second Amended Counterclaim by challenging the sufficiency of the pleading (Dkt.

 9   104). GOG’s motion to dismiss is currently scheduled to be heard on March 13, 2019. If the
10   Court allows Reiche and Ford to amend their counterclaim, GOG will likely file another motion

11   to dismiss as it is unlikely that Reiche and Ford will be able to plead a factually-sufficient fraud

12   claim against GOG. Thus, even if the Court grants Reiche and Ford leave to amend their Second

13   Amended Counterclaim, it could be another two to three months before the pleadings are settled.3

14              Given the recent addition of GOG and Valve as new parties, the new claims asserted by

15   Reiche and Ford against the new parties, the magnitude of the documents produced prior to

16   GOG’s addition to the case, the additional documents to be produced, and GOG’s need to conduct

17   further discovery, good cause exists to extend the discovery deadlines. GOG should not have its

18   ability to prepare for trial truncated by the other parties and a Scheduling Order entered before

19   GOG’s addition to the case.
20         C. Proposed Dates for Re-Scheduling Of Action

21   Below is a chart summarizing the proposals for new dates of each set of parties.
22
         Deadline              Stardock/Valve              GOG Proposal            Reiche/Ford
23                             Proposal                                            Proposal
24       Written Discovery     April 6, 2019               June 28, 2019           None
25

26
     3
      In addition to GOG’s motion to dismiss, currently pending before the Court are Reiche and
27   Ford’s Motion to Dismiss Counts Twelve and Thirteen of Stardock’s Third Amended Complaint
     (Dkt. 76) and Stardock’s Motion for Leave to File a Fourth Amended Complaint (Dkt. 82).
28   Therefore, none of the operative pleadings are settled.
     4827-7083-0472.4
                                                                      AMENDED JOINT STATUS REPORT AS
                                                       - 14 -                  ORDERED BY THE COURT
                                                                                       17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 15 of 17



 1    All Fact Discovery May 15, 2019                       August 30, 2019
                                                                                           3/22/2019
 2    Expert Witness           June 7, 2019                 September 13, 2019
      Designation (Party                                                                   4/19/2019
 3
      with burden)
 4
      Rebuttal Expert          July 21, 2019                September 30, 2019
 5    Witness                                                                              5/17/2019
      Designation
 6
      All Expert               August 15, 2019              October 11, 2019
 7    Discovery                                                                            5/31/2019
 8
      Dispositive              November 7, 2019             November 7, 2019
      Motions                                                                              7/19/2019
 9
10    Pretrial                 February 14, 2020            February 14, 2020
      Conference                                                                           9/20/2019
11
      Trial                    March 2, 2020                March 2, 2020
12                                                                                         10/1/2019
13              Mr. Reiche and Mr. Ford’s Position
14

15              Reiche and Ford disagree that the scope of the case has dramatically expanded, as the

16   allegations of infringement against Valve and GOG are no different than against Stardock. Valve
17   and GOG are simply additional distribution channels for Stardock’s new game, Star Control:
18
     Origins (“Origins”), that Reiche and Ford have alleged would infringe on their copyrights to Star
19
     Control I and II since filing their first counterclaim in February 2018.
20
                In addition, Stardock delayed depositions of its personnel in this case for over half a year
21

22   until Stardock was finally ordered by Magistrate Judge Westmore to provide deposition dates in

23   early December, and its continuing failure to comply with its discovery obligations has already

24   substantially delayed this case from proceeding toward resolution. There is certainly no reason to
25
     extend discovery as between Stardock and Valve (represented by the same counsel), on the one
26
     hand, and Reiche and Ford, on the other. At this point, most of the depositions have been or will
27

28
     4827-7083-0472.4
                                                                       AMENDED JOINT STATUS REPORT AS
                                                        - 15 -                  ORDERED BY THE COURT
                                                                                        17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 16 of 17



 1   be completed in the next month, and below is a schedule that allows for completion of discovery
 2   shortly thereafter and timely trial.
 3
          D. Status of Settlement Negotiations
 4
                Stardock, Valve, and Reiche and Ford agree that the currently scheduled settlement
 5
     conference set for April 11, 2019 before Judge Spero is unlikely to be productive at this time.
 6
     Stardock, Valve, and GOG believe a private mediation would be useful. Reiche and Ford
 7
     disagree, but remain willing to engage in good faith settlement negotiations with the other parties.
 8
                GOG’s Further Position
 9
                Between December 2018 and January 2019, GOG, Reiche and Ford, and Stardock
10
     discussed the possibility of dismissing GOG from the case. GOG was hopeful that the claims
11
     against it could be resolved through a mutually-beneficial settlement, but the parties were
12
     ultimately unable to come to an agreement. Nevertheless, GOG remains sanguine about
13
     prospects for settlement and sees no reason why settlement is not possible. GOG agrees that a
14
     private mediation would be beneficial, and would be willing to participate in a mediation session
15
     with an eye toward achieving a global settlement.
16

17

18

19
20

21

22

23

24

25

26

27

28
     4827-7083-0472.4
                                                                     AMENDED JOINT STATUS REPORT AS
                                                      - 16 -                  ORDERED BY THE COURT
                                                                                      17-CV-07025-SBA
      Case 4:17-cv-07025-SBA Document 115 Filed 02/14/19 Page 17 of 17



 1   Dated: February 14, 2019       NIXON PEABODY LLP

 2

 3                                  By:/s/ Deanna R. Kunze
                                        Robert A. Weikert (Bar No. 121146)
 4                                      rweikert@nixonpeabody.com
                                        Dawn N. Valentine (Bar No. 206486)
 5                                      dvalentine@nixonpeabody.com
                                        Nixon Peabody LLP
 6                                      One Embarcadero Center, 32nd Floor
                                        San Francisco, California 94111-3600
 7                                      Tel: (415) 984-8200
                                        Fax: (866) 294-8300
 8
                                        David L. May (appearance pro hac vice)
 9                                      dmay@nixonpeabody.com
                                        Jennette E. Wiser (appearance pro hac vice)
10                                      jwiser@nixonpeabody.com
                                        Nixon Peabody LLP
11                                      799 9th Street NW
                                        Washington, DC 20001-4501
12                                      Tel: (202) 585-8000
                                        Fax: (202) 585-8080
13
                                        Deanna R. Kunze (appearance pro hac vice)
14                                      dkunze@nixonpeabody.com
                                        Jason T. Kunze (appearance pro hac vice)
15                                      jkunze@nixonpeabody.com
                                        NIXON PEABODY LLP
16                                      70 West Madison Street, 35th Floor
                                        Chicago, IL 60602
17                                      Tel: (312) 977-4400
                                        Fax: (312) 977-4405
18
                                        Attorneys for Defendant
19                                      Stardock Systems, Inc.
20                                      (The other parties did not provide their
                                        signature blocks, but authorized us to file
21                                      this on their behalf.)
22

23

24

25

26

27

28
     4827-7083-0472.4
                                                         AMENDED JOINT STATUS REPORT AS
                                         - 17 -                   ORDERED BY THE COURT
                                                                          17-CV-07025-SBA
